—In an action to recover no-fault medical payments under an insurance contract, the defendant appeals, by permission, from an order of the Appellate Term of the Supreme Court for the Second and Eleventh Judicial Districts, dated December 6, *3892001, which reversed an order of the Civil Court, Queens County (Walker, J.), entered March 7, 2001, and denied its motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The Appellate Term properly determined that the defendant was not entitled to summary judgment, as the defendant failed to proffer sufficient evidence to demonstrate the absence of any triable issues of fact (see Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]; Winegrad v New York Univ. Med. Ctr., 64 NY2d 851 [1985]; Ayyub v Smith, 291 AD2d 864 [2002]). Santucci, J.P., Florio, Schmidt and Adams, JJ., concur.